UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6131



LARRY KEITH EASTER,

                Petitioner - Appellant,

          v.


GENE M. JOHNSON, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:00-cv-00242-HCM-FBS)


Submitted:   April 16, 2008                    Decided:   May 1, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Keith Easter, Appellant Pro Se.       Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry Keith Easter seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion.   Because the motion

directly attacked his parole revocation, the district court was

without jurisdiction to consider the motion, which was, in essence,

a successive and unauthorized 28 U.S.C. § 2254 (2000) petition.

See United States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003).

           The district court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Easter has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.

           Additionally, we construe Easter’s notice of appeal and

informal brief as an application to file a second or successive


                               - 2 -
petition under 28 U.S.C. § 2254.          United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2254 petition, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that    would     be    sufficient    to

establish    by    clear     and   convincing    evidence        that,    but   for

constitutional error, no reasonable factfinder would have found the

petitioner guilty of the offense.            28 U.S.C. § 2244(b)(2) (2000).

Easter’s    claims     do    not   satisfy    either   of    these       criteria.

Therefore, we deny authorization to file a successive § 2254

petition.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         DISMISSED




                                     - 3 -